DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. Applicant has amended the claims to remove the exclusion of hydroxylamine hydrochloride, and has added a glycoprotein having sugar chains and proteins binding through N-glycosidic and O-glycosidic bonds, and utilizing hydroxylamines to release the N-glycosidic and O-glycosidic bonds.  The Examiner notes that the amendment regarding hydroxylamines have broadened the scope of the claims as hydroxylamine hydrochloride is no longer excluded.  The amendment regarding “releasing” glycosidic bonds is indefinite as the Examiner is unable to determine what constitutes “releasing” N-glycosidic and O-glycosidic bonds.  The Examiner notes that at no point does the specification define releasing glycosidic bonds, thus the specification does not provide any guidance with respect to the metes and bounds of the claimed releasing.  Furthermore, the Examiner contends that the phrase “releasing the N-glycosidic bond or the O-glycosidic bond is sufficiently broad so as to include cleaving the actual bond, or cleaving off portions of the protein that contain glycosidic bonds.  The Examiner contends that the claims are not clear with respect to the metes and bounds of releasing N-glycosidic and/or O-glycosidic bonds, and therefore do not comply with 35 U.S.C. 112(b).  With respect to the prior art, Applicant has argued that reference to Graham et al., teach releasing an ester bond, and does not teach releasing N-glycosidic and/or O-glycosidic bonds.  As detailed above, the limitation regarding releasing N-glycosidic or O-glycosidic bonds is indefinite, thus the Examiner cannot .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim is indefinite because the metes and bounds of the limitation “releasing the N-glycosidic bond or the O-glycosidic bond” cannot be determined.  The Examiner notes that at no point does the specification define releasing glycosidic bonds, thus the specification does not provide any guidance with respect to the metes and bounds of the claimed releasing.  Furthermore, the Examiner contends that the phrase “releasing the N-glycosidic bond or the O-glycosidic bond is sufficiently broad so as to include cleaving the actual bond, or cleaving off portions of the protein that contain glycosidic bonds.  For these reasons, the Examiner contends that the claim is unclear, and therefore does not comply with 35 U.S.C. 112(b).  For the purposes of examination, the Examiner will read any treatment of a glycoprotein with hydroxylamines as meeting the limitation of releasing N-glycosidic or O-glycosidic bonds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 11 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-238).
For claims 1, and 7-9 Graham et al., teach a method of releasing sugar chains from a glycoprotein comprising preparing a solution of hydroxylamine and sodium hydroxide at a pH of 12.2, and mixing the hydroxylamine/sodium hydroxide solution with glycoproteins to release sugar chains (Hydroxylamine treatment of OSM, pages 226-227).  The Examiner notes that claim 1 is being read in light of the rejection under 35 U.S.C. 112(b) in which the limitation of releasing N-glycosidic or O-glycosidic bonds is indefinite.
For claim 5, Graham et al., teach liberated sugars containing oxime (Summary, Hydroxylamine treatment of OSM, pages 226-227).
For claim 11, Graham et al., teach a method of releasing sugar chains from a glycoprotein comprising preparing a solution of hydroxylamine and sodium hydroxide at a pH of 12.2, and mixing the hydroxylamine/sodium hydroxide solution with glycoproteins to release sugar chains (Hydroxylamine treatment of OSM, pages 226-227). Graham et al., also teach the liberated sugars containing an oxime (Summary, Hydroxylamine treatment of OSM, pages 226-227), and analyzing the sugar chain (Hydroxylamine treatment of OSM, pages 226-227).
For claim 24, Graham et al., teach a hydroxylamine aqueous solution (Hydroxylamine treatment of OSM, page 226).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-238).
Regarding claim 2, Graham et al., do not explicitly teach a solution containing 2% to 70% (w/w) hydroxylamines. The Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art (see MPEP 2144.05 II A). The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence indicating the concentration as critical. The Examiner contends that one of ordinary skill in the art would have found it obvious within the teachings of Graham et al., to discover the optimal concentration of hydroxylamine to the solution so as to ensure the maximal release of sugars from glycoproteins. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., to utilize a concentration of hydroxylamines ranging from 2% to 70% as optimization requires only routine skill in the art
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-2381) in view of Kimura et al., (US 2009/00575491).
Regarding claim 3, Graham et al., do not teach a reaction solution comprising additional amines.
Kimura et al., teach a method of excising sugar chains from glycoproteins wherein the reaction solution contains amines selected from ammonia, methylamine, dimethylamine, trimethylamine, aniline, or pyridine (paragraph 0039). Kimura et al., teach that it is advantageous to utilize ammonia, methylamine, dimethylamine, trimethylamine, aniline, or pyridine as a means of providing a volatile weak base component to establish an optimum pH for a sugar chain releasing enzyme (paragraphs 0039, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., wherein the reaction solution further comprises amines in order to provide a volatile weak base to establish an optimum pH for a sugar chain releasing enzyme as taught by Kimura et al.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al., (Biochimica Biophysica Acta, 74, 1963, 222-2381) in view of Redmond et al., (US 5,831,077).
Regarding claim 23, Graham et al., do not teach adding a fluorescent label to sugar chains.
Redmond et al., teach a method of removing O-glycans from glycopeptides (Abstract) wherein sugar chains are labeled with fluorescent tags (column 7 lines 12-17).  Redmond et al., teach that it is advantageous to utilize fluorescent tags as a means of detecting sugars at low concentrations (column 7 lines 12-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Graham et al., wherein sugar chains are labeled with fluorescent tags in order to enable detection of sugars at low concentrations as taught by Redmond et al.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a step of adding a ketone, aldehyde, or acid anhydride to convert hydroxylamines to a ketoxime, aldoxime, or amide.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798